NELSON, District Judge.
The subject in my opinion is in rem judicatam. In the suit upon the covenants of warranty, Coffin, having been evicted by Mary Greve, relied upon her title to defeat E. Sarah Goldsmith, then executrix, who urged the Schwarzenberg title, which is pressed here. Goldsmith, executrix, under the Code of Minnesota, could set up any equitable defense to defeat Coffin in that action, as she might have done in the ejectment suit against him had she been called upon to defend. Mary Greve, under her answer, can take advantage of the fact of res judicata as.it appears by the record in the suit of Coffin, Adm’r, vs. Goldsmith, Executrix. John Nininger, the other complainant, being a witness in that suit, must be regarded as having notice, and an opportunity, if he desired, to become a party and contest Mary Greve’s title. All the conditions then exist of res judicata, — the same subject-matter in controversy between the same parties, or privies, and a previous determination of the litigation in a court of competent jurisdiction. I have arrived at this conclusion reluctantly, for the “Schwar-zenberg title,” in my opinion, should have prevailed in the previous litigation. Decree will be entered dismissing the bill.